Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s election dated May 20, 2021. Applicant has elected claims 16-20 without traverse. Claims 1-15 have been withdrawn from consideration due to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(10/(a)(2) as being anticipated by Eno (US 7,762,662).	
Eno teaches contact lenses coated with carbon black (Table 1, column 3, line 15 to column 4, line 30). Accordingly, the teachings of Eno are sufficient to anticipate the material limitations of the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Gravett (US 2004/0219214).
Gravett teaches treating contact lenses surfaces with compositions comprising coloring agents such as turmeric and paprika in activated polymers which impart enhanced lubricity to the lenses (paragraph 0401, 0439, claim 187).
Gravett does not teach the claimed embodiments in a single example but selection of the teachings from the disclosure of Gravett teaches the claimed embodiments. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the contact lenses taught by Gravett by selecting colorants such as paprika and turmeric as Gravett teaches these compounds are applied in an amount to impart observable coloration to the compositions which are coated onto the surface of contact lenses. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Henson (US 2006/0239956).

Henson does not teach the claimed embodiments in a single example but selection of the teachings from the disclosure of Henson teaches the claimed embodiments. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the contact lenses taught by Henson by selecting colorants such as turmeric at the claimed percentages as Henson teaches these compounds are mixed with the hydrogel and then formed into the colored product and retain color identity in high moisture systems and at elevated temperatures with no significant color leaching (paragraphs 0031-0035).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Eno (US 7,762,662) in view of Devlin (US 2005/0056954).
Eno is relied upon as set forth above.
Eno does not teach vitamin E.
Devlin teaches colorants  (paragraph 0029) are added to tint hydrogel lenses to enhance their visibility in clear solution and radical scavengers such as vitamin E are added to contact lenses in lens forming along with the visibility tinting agent (paragraph 0043-0044, claim 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the contact lenses of Eno by using hydrogel lenses .

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gravett (US 2004/0219214) in view of Devlin (US 2005/0056954).
Gravett is relied upon as set forth above.
Gravett does not teach vitamin E.
Devlin teaches colorants  (paragraph 0029) are added to tint hydrogel lenses to enhance their visibility in clear solution and radical scavengers such as vitamin E are added to contact lenses in lens forming along with the visibility tinting agent (paragraph 0043-0044, claim 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the contact lenses of Gravett by using hydrogel lenses incorporating vitamin E as a radical scavenger and adding a visibility tinting agent as this is conventional in preparing contact lenses and then coating with a paprika or turmeric composition to create a color effect on the lens for the desired color patterning.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2006/0239956) in view of Devlin (US 2005/0056954).
Henson is relied upon as set forth above.
Henson does not teach vitamin E.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the contact lenses of Henson by using hydrogel lenses incorporating vitamin E as a radical scavenger and adding a visibility tinting agent such as turmeric as this is conventional in preparing contact lenses with color effects. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/AMINA S KHAN/Primary Examiner, Art Unit 1761